


Exhibit 10.8








NextEra Energy Partners, LP
2014 LONG TERM INCENTIVE PLAN
NextEra Energy Partners, LP, a limited partnership (the "Partnership"), sets
forth herein the terms of its 2014 Long Term Incentive Plan (the "Plan"), as
follows:
1.
PURPOSE

The Plan is intended to (1) provide participants with an incentive to contribute
to the Partnership's success and to manage the Partnership's business in a
manner that will provide for the Partnership's long-term growth and
profitability to benefit its unitholders and other important stakeholders,
including its employees and customers, and (2) provide a means of obtaining,
rewarding and retaining key personnel.
2.
DEFINITIONS

For purposes of interpreting the Plan documents (including the Plan and Award
Agreements), the following definitions shall apply:
2.1    "Affiliate" of the Partnership means any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with the Person in question. As used herein, the term
"Control" means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise


2.2    "Applicable Laws" means the legal requirements relating to the Plan and
the Awards under (a) applicable provisions of the corporate, securities, tax and
other laws, rules, regulations and government orders of any jurisdiction
applicable to Awards granted to residents therein and (b) the rules of any Stock
Exchange on which the Units are listed.


2.3    "Award" means a grant under the Plan of an Option, a Unit Appreciation
Right, Restricted Units, a Deferred Unit, Unrestricted Units, a Performance Unit
or other Performance-Based Award, or an Other Equity-Based Award.


2.4    "Award Agreement" means the agreement between the Partnership and a
Grantee that evidences and sets out the terms and conditions of an Award.


2.5    "Board" means the Board of Directors of the General Partner.


2.6    "Cause" means, with respect to any Grantee, as determined by the
Committee and unless otherwise provided in an applicable agreement between such
Grantee and the Partnership or an Affiliate, (a) repeated violations by such
Grantee of such Grantee's obligations to the Partnership or such Affiliate
(other than as a result of incapacity due to physical or mental illness) which
are demonstrably




--------------------------------------------------------------------------------




willful and deliberate on such Grantee's part, which are committed in bad faith
or without reasonable belief that such violations are in the best interests of
the Partnership or such Affiliate and which are not remedied within a reasonable
period of time after such Grantee's receipt of written notice from the
Partnership specifying such violations, (b) the conviction of such Grantee of a
felony involving an act of dishonesty intended to result in substantial personal
enrichment of such Grantee at the expense of the Partnership or an Affiliate, or
(c) prior to a Change in Control, such other events as shall be determined by
the Committee in its sole discretion. Any determination by the Committee whether
an event constituting Cause shall have occurred shall be final, binding and
conclusive.


2.7    "Change in Control" means the occurrence of any Person, other than a
Person approved by the General Partner, becoming the general partner of the
Partnership.


2.8    "Code" means the Internal Revenue Code of 1986, as amended, as now in
effect or as hereafter amended, and any successor thereto.


2.9    "Committee" means a committee of, and designated from time to time by
resolution of, the Board.


2.10    "Deferred Unit" means a bookkeeping entry representing the equivalent of
one (1) Unit awarded to a Grantee pursuant to Section 10 that (a) is not subject
to vesting, or (b) is subject to time-based vesting, but not to
performance-based vesting.


2.11    "Determination Date" means the Grant Date or such other date as of which
the Fair Market Value of a Units is required to be established for purposes of
the Plan.


2.12    "Disability" means any condition as a result of which a Grantee is
determined to be totally disabled for purposes of (a) the Partnership's
executive long-term disability plan, for Grantees who participate in such plan,
or (b) the Partnership's long-term disability plan, for Grantees who do not
participate in the Partnership's executive long-term disability plan.


2.13    "Employee" means, as of any date of determination, an employee
(including an officer) of the Partnership or an Affiliate.


2.14    "Effective Date" shall have the meaning set forth in Section 5.1.


2.15    "Exchange Act" means the Securities Exchange Act of 1934, as amended, as
now in effect or as hereafter amended.


2.16    "Fair Market Value" means the fair market value of a Unit for purposes
of the Plan, which shall be determined as of any Determination Date as follows:


(a)If on such Determination Date the Units are listed on a Stock Exchange, or
are publicly traded on another established securities market (a "Securities
Market"), the Fair Market Value of a Units shall be the closing price of the
Unit on the trading day immediately preceding such Determination Date as
reported on such Stock Exchange or such Securities Market (provided that, if
there is more than one such Stock Exchange or Securities Market, the Committee
shall designate the appropriate Stock Exchange or Securities Market for purposes
of the Fair Market Value determination). If there is no such reported closing
price on the trading day immediately preceding such Determination Date,




--------------------------------------------------------------------------------




the Fair Market Value of a Unit shall be the closing price of the Unit on the
next preceding day on which any sale of Units shall have been reported on such
Stock Exchange or such Securities Market.


(b)If on such Determination Date the Units are not listed on a Stock Exchange or
publicly traded on a Securities Market, the Fair Market Value of a Unit shall be
the value of the Unit on such Determination Date as determined by the Committee
by the reasonable application of a reasonable valuation method, in a manner
consistent with Code Section 409A.


2.17    "General Partner" means NextEra Energy Partners GP, Inc.


2.18    "Grant Date" means, as determined by the Committee, (a) the date as of
which the Committee completes the corporate action constituting the Award or (b)
such date subsequent to the date specified in clause (a) above as may be
specified by the Committee.


2.19    "Grantee" means a person who receives or holds an Award under the Plan.


2.20    "Option" means an option to purchase one or more Units pursuant to the
Plan, which will be non-qualified options (i.e. options that do not meet the
requirements of section 422 of the Code).


2.21    "Option Price" means the exercise price for each Unit subject to an
Option.


2.22    "Outside Director" means a member of the Board who is not an Employee.


2.23    "Other Equity-Based Award" means an Award representing a right or other
interest that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Units, other than an Option,
a Unit Appreciation Right, Restricted Units, a Deferred Unit or Unrestricted
Units.


2.24    "Partnership" means NextEra Energy Partners, LP.


2.25    "Performance-Based Award" means an Award of Options, Unit Appreciation
Rights, Restricted Units, Deferred Units, Performance Units or Other
Equity-Based Awards made subject to the achievement of performance goals (as
provided in Section 14) over a performance period specified by the Committee.


2.26    "Plan" means this NextEra Energy Partners, LP. 2014 Long Term Incentive
Plan.


2.27    "Person" means "person", as such term is used for purposes of Section
13(d) or 14(d) of the Exchange Act (or any successor section thereto).


2.28    "Restricted Period" shall have the meaning set forth in Section 10.2.


2.29    "Restricted Units" means Units awarded to a Grantee pursuant to Section
10.


2.30    "Securities Act" means the Securities Act of 1933, as amended, as now in
effect or as hereafter amended.






--------------------------------------------------------------------------------




2.31    "Service" means service of a Grantee as an Employee or service of such
Grantee as a member of the Board or of the board of directors or similar
governing body of any Affiliate. Unless otherwise provided in the applicable
Award Agreement, in another agreement with the Grantee or otherwise in writing,
such Grantee's change in position or duties with the Partnership or any
Affiliate shall not result in interrupted or terminated Service, so long as the
Grantee continues to be an Employee or continues to serve as a member of the
Board or of the board of directors or similar governing body of any Affiliate.
Any determination by the Committee whether a termination of Service shall have
occurred for purposes of the Plan shall be final, binding and conclusive. A
Grantee shall not be considered to have terminated Service with the Partnership
or any of its Affiliates for purposes of any payments under this Plan which are
subject to Section 409A of the Code until the Grantee has incurred a “separation
from service” from the Partnership or such Affiliate within the meaning of
Section 409A of the Code.


2.32    "Stock Exchange" means the New York Stock Exchange or another
established national or regional stock exchange.


2.33    "Substitute Award" means an Award granted upon assumption of, or in
substitution for, outstanding awards previously granted under a compensatory
plan by a business entity acquired or to be acquired by the Partnership or an
Affiliate or with which the Partnership or an Affiliate has combined or will
combine.


2.34    "Units" means the common units, par value $0.01 per unit, of the
Partnership, or any security which units may be changed into or for which units
may be exchanged.


2.35    "Unit Appreciation Right" or "UAR" means a right granted to a Grantee
pursuant to Section 9.


2.36    "UAR Price" shall have the meaning set forth in Section 9.1


2.37    "Unrestricted Units" shall have the meaning set forth in Section 11.
Unless the context otherwise requires, all references in the Plan to "including"
shall mean "including without limitation."
References in the Plan to any Code Section shall be deemed to include, as
applicable, regulations promulgated under such Code Section.
3.
ADMINISTRATION OF THE PLAN



3.1    Committee.


3.1.1    Powers and Authorities.
The Committee shall administer the Plan and shall have such powers and
authorities related to the administration of the Plan. Without limiting the
generality of the foregoing, the Committee shall have full power and authority
to take all actions and to make all determinations required or provided for
under the Plan, any Award or any Award Agreement, and shall have full power and
authority to take all such other actions and make all such other determinations
not inconsistent with the specific terms and provisions of the Plan which the
Committee deems to be necessary or appropriate to the administration of the
Plan, any Award or any Award Agreement. All such actions and determinations
shall be made by (a) the affirmative




--------------------------------------------------------------------------------




vote of a majority of the members of the Committee present at a meeting at which
a quorum is present (a majority of the Committee shall constitute a quorum), or
(b) the unanimous consent of the members of the Committee executed in writing in
accordance with the Partnership's partnership agreement and bylaws and
Applicable Laws. Unless otherwise expressly determined by the Board, the
Committee shall have the authority to interpret and construe all provisions of
the Plan, any Award and any Award Agreement, and any such interpretation or
construction, and any other determination contemplated to be made under the Plan
or any Award Agreement, by the Committee shall be final, binding and conclusive
whether or not expressly provided for in any provision of the Plan, such Award
or such Award Agreement. In the event that the Plan, any Award or any Award
Agreement provides for any action to be taken by the Board or any determination
to be made by the Board, such action may be taken or such determination may be
made by the Committee constituted in accordance with this Section 3.1 if the
Board has delegated the power and authority to do so to such Committee
3.1.2    Composition of Committee.
The Committee shall be a committee composed of not fewer than two directors of
the General Partner designated by the Board to administer the Plan and such
committee members shall satisfy any independence standards required by
Applicable Law or Stock Exchange. The Committee may delegate the authority to
grant Awards under the Plan to any employee or group of employees of the
Partnership or any Affiliate provided that such delegation and grants are
consistent with Applicable Law.
3.2    Board.
The Board from time to time may exercise any or all of the powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 and other applicable provisions of the Plan, as the Board
shall determine, consistent with the Partnership's partnership agreement and
bylaws and Applicable Laws.


3.3    Terms of Awards.


3.3.1    Committee Authority.
Subject to the other terms and conditions of the Plan, the Committee shall have
full and final authority to:
(a)designate Grantees;
(b)determine the type or types of Awards to be made to a Grantee;
(c)determine the number of Units to be subject to an Award;
(d)establish the terms and conditions of each Award (including the Option Price
of any Option), the nature and duration of any restriction or condition (or
provision for lapse thereof) relating to the vesting, exercise, transfer, or
forfeiture of an Award or Units subject thereto, and the treatment of an Award
in the event of a Change in Control (subject to applicable agreements);
(e)prescribe the form of each Award Agreement evidencing an Award; and




--------------------------------------------------------------------------------




(f)subject to the limitation on repricing in Section 3.4, amend, modify or
supplement the terms of any outstanding Award, which authority shall include the
authority, in order to effectuate the purposes of the Plan but without amending
the Plan, to make Awards or to modify outstanding Awards made to eligible
natural persons who are foreign nationals or are natural persons who are
employed outside the United States to reflect differences in local law, tax
policy, or custom, provided that, notwithstanding the foregoing, no amendment,
modification or supplement of the terms of any outstanding Award shall, without
the consent of the Grantee thereof, impair the Grantee's rights under such
Award.
3.3.2    Forfeiture; Recoupment.
The Committee may reserve the right in an Award Agreement to cause a forfeiture
of the gain realized by a Grantee with respect to an Award thereunder on account
of actions taken by, or failed to be taken by, such Grantee in violation or
breach of or in conflict with any (a) employment agreement, (b) non-competition
agreement, (c) agreement prohibiting solicitation of Employees or clients of the
Partnership or any Affiliate, (d) confidentiality obligation with respect to the
Partnership or any Affiliate, (e) Partnership policy or procedure, (f) other
agreement or (g) any other obligation of such Grantee to the Partnership or any
Affiliate, as and to the extent specified in such Award Agreement. The Committee
may annul an outstanding Award if the Grantee thereof is an Employee and is
terminated for Cause as defined in the Plan or the applicable Award Agreement or
for "cause" as defined in any other agreement between the Partnership or such
Affiliate and such Grantee, as applicable. Any Award granted pursuant to the
Plan shall be subject to mandatory repayment by the Grantee to the Partnership
to the extent the Grantee is, or in the future becomes, subject to (a) any
Partnership "clawback" or recoupment policy that is adopted to comply with the
requirements of any applicable law, rule or regulation, or otherwise, or (b) any
law, rule or regulation which imposes mandatory recoupment under circumstances
set forth in such law, rule or regulation.
3.4    No Repricing.
Except in connection with a transaction involving the Partnership (including,
without limitation, any distribution (whether in the form of cash, Units, other
securities or other property), unit split, extraordinary cash distribution,
recapitalization, change in control, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Units or other
securities or similar transaction), the Partnership may not, without obtaining
unitholder approval: (a) amend the terms of outstanding Options or UARs to
reduce the exercise price of such outstanding Options or UARs; (b) cancel
outstanding Options or UARs in exchange for Options or UARs with an exercise
price that is less than the exercise price of the original Options or UARs; or
(c) cancel outstanding Options or UARs with an exercise price above the current
unit price in exchange for cash or other securities.
3.5    Deferral Arrangement.
The Committee may permit or require the deferral of any payment pursuant to any
Award into a deferred compensation arrangement, subject to such rules and
procedures as it may establish. Any such deferrals shall be made in a manner
that complies with Code Section 409A.
3.6    No Liability.
No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award or Award
Agreement.




--------------------------------------------------------------------------------




3.7    Registration; Units Certificates.
Notwithstanding any provision of the Plan to the contrary, the ownership of the
Units issued under the Plan may be evidenced in such a manner as the Committee,
in its sole discretion, deems appropriate.
4.
UNITS SUBJECT TO THE PLAN



4.1    Number of Units Available for Awards.
Subject to such additional Units as shall be available for issuance under the
Plan pursuant to Section 4.2, and subject to adjustment pursuant to Sections 4.2
and 16, the maximum number of Units available for issuance under the Plan shall
be equal to 1,300,000 Units.
4.2    Adjustments in Authorized Units.
In the event of any change in the outstanding Units by reason of any Unit
distribution or split, reorganization, recapitalization, merger, consolidation,
spin-off, combination, combination or transaction or exchange of Units or other
corporate exchange, or any distribution to holders of Units other than regular
cash distributions or any transaction similar to the foregoing, the Committee in
its sole discretion and without liability to any person shall make such
substitution or adjustment, if any, as it deems to be equitable, as to (i) the
number or kind of Units or other securities issued or reserved for issuance
pursuant to the Plan or pursuant to outstanding Awards, (ii) the Option Price or
exercise price of any Unit Appreciation Right and/or (iii) any other affected
terms of such Awards.
4.3    Units Usage.
(a)Units subject to an Award shall be counted as used as of the Grant Date.
(b)Any Units that are subject to Awards, shall be counted against the Units
issuance limit set forth in Section 4.1 as one (1) Unit for every one (1) Unit
subject to an Award. With respect to UARs, the number of Units subject to an
Award of UARs will be counted against the aggregate number of Units available
for issuance under the Plan regardless of the number of Units actually issued to
settle the UAR upon exercise. The target number of Units issuable under a
Performance Units grant shall be counted against the Units issuance limit set
forth in Section 4.1 as of the Grant Date, but such number shall be adjusted to
equal the actual number of Units issued upon settlement of the Performance Units
to the extent different from such target number of Units.
(c)Notwithstanding anything to the contrary in Section 4.3(a) or Section 4.3(b),
any Units subject to Awards under the Plan which thereafter terminate by
expiration, forfeiture, cancellation, or otherwise, without the issuance of such
Units, shall be available again for issuance under the Plan.
(d)Notwithstanding anything to the contrary in this Section 4, the number of
Units (i) tendered or withheld or subject to an Award surrendered in connection
with the purchase of Units upon exercise of an Option as provided in Section
12.2, (ii) deducted or delivered from payment of an Award in connection with the
Partnership's tax withholding obligations as provided in Section 17.3 or (iii)
purchased by the Partnership with proceeds from Option exercises will not
increase the number of Units available for issuance under the Plan.




--------------------------------------------------------------------------------




5.
EFFECTIVE DATE; TERM; AMENDMENT AND TERMINATION

5.1    Effective Date.
The Plan was adopted by the Board on June 30, 2014, and shall become effective
on such date (the "Effective Date") without further action, provided that no
Awards may be granted hereunder until the earlier of (a) the effectiveness of
the Partnership’s registration statement on Form S-1 filed with the U.S.
Securities and Exchange Commissions, as amended, and (b) the Units being listed
or approved for listing upon notice of issuance of the Stock Exchange.
5.2    Term.
The Plan shall terminate automatically ten (10) years after the Effective Date
and may be terminated on any earlier date as provided in Section 5.3.
5.3    Amendment and Termination.
The Board may, at any time and from time to time, amend, suspend or terminate
the Plan as to any Units as to which Awards have not been made. The
effectiveness of any amendment to the Plan shall be contingent on approval of
such amendment by the Partnership's unitholders to the extent provided by the
Board or required by Applicable Laws (including the rules of any Stock Exchange
on which the Units are then listed), provided that no amendment shall be made to
the no-repricing provisions of Section 3.4 or the Option pricing provisions of
Section 8.1 without the approval of the Partnership's unitholders. No amendment,
suspension or termination of the Plan shall impair rights or obligations under
any Award theretofore made under the Plan without the consent of the Grantee
thereof.
6.
AWARD ELIGIBILITY AND LIMITATIONS

Subject to this Section 6, Awards may be made under the Plan to any individual
who is an Employee or a non-employee director (or other independent service
provider) as the Committee shall determine and designate from time to time.
7.
AWARD AGREEMENT

Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, which shall be in such form or forms as the Committee shall from time
to time determine. Award Agreements employed under the Plan from time to time or
at the same time need not contain similar provisions, but shall be consistent
with the terms of the Plan.
8.
TERMS AND CONDITIONS OF OPTIONS

8.1    Option Price.
The Option Price of each Option shall be fixed by the Committee and stated in
the Award Agreement evidencing such Option. The Option Price of each Option
shall be at least the Fair Market Value of one (1) Unit on the Grant Date.




--------------------------------------------------------------------------------




8.2    Vesting.
Subject to Section 8.3 and Section 16, each Option granted under the Plan shall
become exercisable at such times and under such conditions as shall be
determined by the Committee and stated in the Award Agreement, in another
agreement with the Grantee or otherwise in writing.
8.3    Term.
Each Option granted under the Plan shall terminate, and all rights to purchase
Units thereunder shall cease, upon the expiration of ten (10) years from the
Grant Date of such Option, or under such circumstances and on such date prior
thereto as is set forth in the Plan or as may be fixed by the Committee and
stated in the Award Agreement relating to such Option.
8.4    Termination of Service.
Each Award Agreement with respect to the grant of an Option shall set forth the
extent to which the Grantee thereof, if at all, shall have the right to exercise
such Option following termination of such Grantee's Service.
8.5    Limitations on Exercise of Option.
Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, after the occurrence of an event referred to in
Section 16 which results in the termination of such Option.
8.6    Method of Exercise.
Subject to the terms of Section 12 and Section 16, an Option that is exercisable
may be exercised by the Grantee's delivery to the Partnership or its designee or
agent of notice of exercise on any business day, at the Partnership's principal
office or the office of such designee or agent, on the form specified by the
Partnership and in accordance with any additional procedures specified by the
Committee. Such notice shall specify the number of Units with respect to which
such Option is being exercised and shall be accompanied by payment in full of
the Option Price of the Units for which such Option is being exercised plus the
amount (if any) of federal and/or other taxes which the Partnership may, in its
judgment, be required to withhold with respect to the exercise of such Option.
8.7    Rights of Holders of Options.
Unless otherwise stated in the applicable Award Agreement, a Grantee or other
person holding or exercising an Option shall have none of the rights of a
unitholder of the Partnership (for example, the right to receive distributions
attributable to the Units subject to such Option, to direct the voting of the
Units subject to such Option, or to receive notice of any meeting of the
Partnership's unitholders) until the Units subject thereto are fully paid and
issued to such Grantee or other person.
8.8    Delivery of Units.
Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price with respect thereto, such Grantee shall be entitled to receive
such evidence of such Grantee's ownership of the Units subject to such Option as
shall be consistent with Section 3.7.






--------------------------------------------------------------------------------




8.9    Transferability of Options.
During the lifetime of a Grantee of an Option, only such Grantee (or, in the
event of such Grantee's legal incapacity or incompetency, such Grantee's
guardian or legal representative) may exercise such Option. No Option shall be
assignable or transferable by the Grantee to whom it is granted, other than by
will or the laws of descent and distribution.
9.
TERMS AND CONDITIONS OF UNIT APPRECIATION RIGHTS

9.1    Right to Payment and Grant Price.
A UAR shall confer on the Grantee to whom it is granted a right to receive, upon
exercise thereof, the excess of (x) the Fair Market Value of one (1) Unit on the
date of exercise over (y) the per unit exercise price of such UAR (the "UAR
Price") as determined by the Committee. The Award Agreement for a UAR shall
specify the UAR Price, which shall be no less than the Fair Market Value of one
(1) Unit on the Grant Date of such UAR. UARs may be granted in tandem with all
or part of an Option granted under the Plan or at any subsequent time during the
term of such Option, in combination with all or any part of any other Award or
without regard to any Option or other Award, provided that a UAR that is granted
subsequent to the Grant Date of a related Option must have a UAR Price that is
no less than the Fair Market Value of one (1) Unit on the Grant Date of such
UAR.
9.2    Other Terms.
The Committee shall determine, on the Grant Date or thereafter, the time or
times at which and the circumstances under which a UAR may be exercised in whole
or in part (including based on achievement of performance goals and/or future
Service requirements), the time or times at which UARs shall cease to be or
become exercisable following termination of Service or upon other conditions,
the method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which Units shall be delivered or deemed to be
delivered to Grantees, whether or not a UAR shall be granted in tandem or in
combination with any other Award, and any and all other terms and conditions of
any UAR.
9.3    Term.
Each UAR granted under the Plan shall terminate, and all rights thereunder shall
cease, upon the expiration of ten (10) years from the Grant Date of such UAR or
under such circumstances and on such date prior thereto as is set forth in the
Plan or as may be fixed by the Committee and stated in the Award Agreement
relating to such UAR.
9.4    Transferability of UARS.
During the lifetime of a Grantee of a UAR, only the Grantee (or, in the event of
such Grantee's legal incapacity or incompetency, such Grantee's guardian or
legal representative) may exercise such UAR. No UAR shall be assignable or
transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution.




--------------------------------------------------------------------------------




10.
TERMS AND CONDITIONS OF RESTRICTED UNITS AND DEFERRED UNITS

10.1    Grant of Restricted Units or Deferred Units.
Awards of Restricted Units and Deferred Units may be made for consideration or
for no consideration, other than the par value of the Unit, which shall be
deemed paid by past Service or, if so provided in the related Award Agreement or
a separate agreement, the promise by the Grantee to perform future Service to
the Partnership or an Affiliate.
10.2    Restrictions.
At the time a grant of Restricted Units or Deferred Units is made, the Committee
may, in its sole discretion, (a) establish a period of time (a "Restricted
Period") applicable to such Restricted Units or Deferred Units and (b) prescribe
restrictions in addition to or other than the expiration of the Restricted
Period, including the satisfaction of corporate or individual performance goals,
which may be applicable to all or any portion of such Restricted Units or
Deferred Units as provided in Section 14.
10.3    Registration; Restricted Units Certificates.
Pursuant to Section 3.7, to the extent that ownership of Restricted Units is
evidenced by a book-entry registration or direct registration (including
transaction advices), such registration shall be notated to evidence the
restrictions imposed on such Award of Restricted Units under the Plan and the
applicable Award Agreement. Subject to Section 3.7 and the immediately following
sentence, the Partnership may issue, in the name of each Grantee to whom
Restricted Units has been granted, unit certificates representing the total
number of Restricted Units granted to the Grantee, as soon as reasonably
practicable after the Grant Date of such Restricted Units. The Committee may
provide in an Award Agreement that either (a) the Secretary of the Partnership
shall hold such certificates for such Grantee's benefit until such time as such
Units of Restricted Units are forfeited to the Partnership or the restrictions
applicable thereto lapse and such Grantee shall deliver a power to the
Partnership with respect to each certificate, or (b) such certificates shall be
delivered to such Grantee, provided that such certificates shall bear legends
that comply with applicable securities laws and regulations and make appropriate
reference to the restrictions imposed on such Award of Restricted Units under
the Plan and such Award Agreement.
10.4    Rights of Holders of Restricted Units.
Unless the Committee otherwise provides in an Award Agreement or in the
partnership agreement, holders of Restricted Units shall have the right to vote
such Units and the right to receive any distributions paid with respect to such
Units. The Committee may provide that such distributions may or may not be
subject to the same vesting conditions and restrictions as the vesting
conditions and restrictions applicable to the Restricted Units. Distributions
paid on Restricted Units which vest or are earned based upon the achievement of
performance goals shall not vest unless such performance goals for such
Restricted Units are achieved, and if such performance goals are not achieved,
the Grantee of such Restricted Units shall promptly forfeit and repay to the
Partnership such distribution payments. All unit distributions, if any, received
by a Grantee with respect to Restricted Units as a result of any unit split,
distribution, combination of units, or other similar transaction shall be
subject to the vesting conditions and restrictions applicable to such Restricted
Units.




--------------------------------------------------------------------------------




10.5    Rights of Holders of Deferred Units.
10.5.1    Voting and Distribution Rights.
Holders of Deferred Units shall have no rights as unitholders of the Partnership
(for example, the right to receive cash distributions attributable to the Units
subject to such Deferred Units, to direct the voting of the Units subject to
such Deferred Units, or to receive notice of any meeting of the Partnership's
unitholders). The Committee may provide in an Award Agreement evidencing a grant
of Deferred Units that the holder of such Deferred Units shall be entitled to
receive the Partnership's payment of a cash distribution on its outstanding
Units. Such cash payments paid in connection with Deferred Units which vest or
are earned based upon the achievement of performance goals shall not vest unless
such performance goals for such Deferred Units are achieved, and if such
performance goals are not achieved, the Grantee of such Deferred Units shall
promptly forfeit and repay to the Partnership such cash payments.
10.5.2    Creditor's Rights.
A holder of Deferred Units shall have no rights other than those of a general
unsecured creditor of the Partnership. Deferred Units represent an unfunded and
unsecured obligation of the Partnership, subject to the terms and conditions of
the applicable Award Agreement.
10.6    Termination of Service.
Unless the Committee otherwise provides in an Award Agreement, in another
agreement with the Grantee or otherwise in writing after such Award Agreement is
entered into, but prior to termination of Grantee's Service, upon the
termination of such Grantee's Service, any Restricted Units or Deferred Units
held by such Grantee that have not vested, or with respect to which all
applicable restrictions and conditions have not lapsed, shall immediately be
deemed forfeited. Upon forfeiture of such Restricted Units or Deferred Units,
the Grantee thereof shall have no further rights with respect thereto, including
any right to vote such Restricted Units or any right to receive distributions
with respect to such Restricted Units or Deferred Units.
10.7    Delivery of Units.
Upon the expiration or termination of any Restricted Period and the satisfaction
of any other conditions prescribed by the Committee, the restrictions applicable
to Restricted Units or Deferred Units settled in Units shall lapse, and, unless
otherwise provided in the applicable Award Agreement, a book-entry or direct
registration (including transaction advices) or a unit certificate evidencing
ownership of such Units shall be issued, free of all such restrictions, to the
Grantee thereof or such Grantee's beneficiary or estate, as the case may be.
Neither the Grantee, nor the Grantee's beneficiary or estate, shall have any
further rights with regard to a Deferred Units once the Units represented by
such Deferred Units have been delivered.
11.
TERMS AND CONDITIONS OF UNRESTRICTED UNITS AWARDS AND OTHER EQUITY-BASED AWARDS

11.1    Unrestricted Unit Awards.
The Committee may, in its sole discretion, grant an Award to any Grantee
pursuant to which such Grantee may receive Units free of any restrictions
("Unrestricted Units") under the Plan.




--------------------------------------------------------------------------------




Unrestricted Unit Awards may be granted or sold to any Grantee as provided in
the immediately preceding sentence in respect of past or, if so provided in the
related Award Agreement or a separate agreement, the promise by the Grantee to
perform future Service to the Partnership or an Affiliate or other valid
consideration, or in lieu of, or in addition to, any cash compensation due to
such Grantee.
11.2    Other Equity-Based Awards.
The Committee may, in its sole discretion, grant Awards in the form of Other
Equity-Based Awards, as deemed by the Committee to be consistent with the
purposes of the Plan. Awards granted pursuant to this Section 11.2 may be
granted with vesting, value and/or payment contingent upon the achievement of
one or more performance goals. The Committee shall determine the terms and
conditions of Other Equity-Based Awards at the Grant Date or thereafter. Unless
the Committee otherwise provides in an Award Agreement, in another agreement
with the Grantee, or otherwise in writing after such Award Agreement is issued,
upon the termination of a Grantee's Service, any Other Equity-Based Awards held
by such Grantee that have not vested, or with respect to which all applicable
restrictions and conditions have not lapsed, shall immediately be deemed
forfeited. Upon forfeiture of any Other Equity-Based Award, the Grantee thereof
shall have no further rights with respect to such Other Equity-Based Award.
12.
FORM OF PAYMENT FOR OPTIONS

12.1    General Rule.
Payment of the Option Price for the Units purchased pursuant to the exercise of
an Option shall be made in cash or in cash equivalents acceptable to the
Partnership.
12.2    Surrender of Units.
To the extent that the applicable Award Agreement so provides, payment of the
Option Price for Units purchased pursuant to the exercise of an Option may be
made all or in part through the tender or attestation to the Partnership of
Units, which shall be valued, for purposes of determining the extent to which
such Option Price has been paid thereby, at their Fair Market Value on the date
of exercise.
12.3    Cashless Exercise.
To the extent permitted by Applicable Laws and to the extent the Award Agreement
so provides, payment of the Option Price for Units purchased pursuant to the
exercise of an Option may be made all or in part by delivery (on a form
acceptable to the Committee) of an irrevocable direction to a licensed
securities broker acceptable to the Partnership to sell Units and to deliver all
or part of the proceeds of such sale to the Partnership in payment of such
Option Price and any withholding taxes, or, with the consent of the Partnership,
by issuing the number of Units equal in value to the difference between such
Option Price and the Fair Market Value of the Units subject to the portion of
such Option being exercised.
13.
[RESERVED]

14.
TERMS AND CONDITIONS OF PERFORMANCE-BASED AWARDS

14.1    Grant of Performance-Based Awards.




--------------------------------------------------------------------------------




Subject to the terms and provisions of the Plan, the Committee, at any time and
from time to time, may grant Performance-Based Awards to a Plan participant in
such amounts and upon such terms as the Committee shall determine.
14.2    Value of Performance-Based Awards.
Each grant of a Performance-Based Award shall have an initial value or target
number of Units that is established by the Committee at the time of grant. The
Committee shall set performance goals in its discretion which, depending on the
extent to which they are achieved, shall determine the value and/or number of
Units subject to a Performance-Based Award that will be paid out to the Grantee
thereof.
14.3    Earning of Performance-Based Awards.
Subject to the terms of the Plan, after the applicable Performance Period has
ended, the Grantee of Performance-Based Awards shall be entitled to receive a
payout on the value or number of the Performance-Based Awards earned by such
Grantee over such Performance Period.
14.4    Form and Timing of Payment of Performance-Based Awards.
Payment of earned Performance-Based Awards shall be as determined by the
Committee and as evidenced in the applicable Award Agreement. Subject to the
terms of the Plan, the Committee, in its sole discretion, may pay earned
Performance-Based Awards in Units and shall pay the Awards that have been earned
at the close of the applicable Performance Period, or as soon as reasonably
practicable after the Committee has determined that the performance goal or
goals have been achieved, provided that, unless specifically provided in the
Award Agreement for such Awards, such payment shall occur no later than the 15th
day of the third month following the end of the calendar year in which such
Performance Period ends. Any Units paid out under such Awards may be granted
subject to any restrictions deemed appropriate by the Committee. The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement for the Awards.
14.5    Performance Goals.
The right of a Grantee to exercise or receive a grant or settlement of any
Performance-Based Award, and the timing thereof, may be subject to such
performance goals as may be specified by the Committee. The Committee may use
such business criteria and other measures of performance as it may deem
appropriate in establishing any performance goals.
14.6    Settlement of Awards; Other Terms
Settlement of Performance-Based Awards shall be in Units, other Awards or other
property, as determined in the sole discretion of the Committee. The Committee
may, in its sole discretion, reduce the amount of a settlement otherwise to be
made in connection with such Awards. The Committee shall specify the
circumstances in which such Performance-Based Awards shall be paid or forfeited
in the event of termination of Service by the Grantee prior to the end of a
Performance Period or settlement of such Awards.
15.
REQUIREMENTS OF LAW

The Partnership shall not be required to offer, sell or issue any Units under
any Award, whether pursuant to the exercise of an Option or UAR or otherwise, if
the offer, sale or issuance of




--------------------------------------------------------------------------------




such Units would constitute a violation by the Grantee, the Partnership or an
Affiliate, or any other person, of any provision of Applicable Laws, including
any federal or state securities laws or regulations. If at any time the
Partnership shall determine, in its discretion, that the listing, registration
or qualification of any Units subject to an Award upon any securities exchange
or under any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the offering, issuance, sale or purchase of
Units in connection with any Award, no Units may be offered, issued or sold to
the Grantee or any other person under such Award, whether pursuant to the
exercise of an Option or UAR or otherwise, unless such listing, registration or
qualification shall have been effected or obtained free of any conditions not
acceptable to the Partnership, and any delay caused thereby shall in no way
affect the date of termination of such Award. Without limiting the generality of
the foregoing, upon the exercise of any Option or any UAR that may be settled in
Units or the delivery of any Units underlying an Award, unless a registration
statement under the Securities Act is in effect with respect to the Units
subject to such Award, the Partnership shall not be required to offer, sell or
issue such Units unless the Committee shall have received evidence satisfactory
to it that the Grantee or any other person exercising such Option or UAR or
accepting delivery of such Units may acquire such Units pursuant to an exemption
from registration under the Securities Act. Any determination in this connection
by the Committee shall be final, binding, and conclusive. The Partnership may
register, but shall in no event be obligated to register, any Units or other
securities issuable pursuant to the Plan pursuant to the Securities Act. The
Partnership shall not be obligated to take any affirmative action in order to
cause the exercise of an Option or a UAR or the issuance of Units or other
securities issuable pursuant to the Plan or any Award to comply with any
Applicable Laws. As to any jurisdiction that expressly imposes the requirement
that an Option or UAR that may be settled in Unit shall not be exercisable until
the Unit subject to such Option or UAR are registered under the securities laws
thereof or are exempt from such registration, the exercise of such Option or UAR
under circumstances in which the laws of such jurisdiction apply shall be deemed
conditioned upon the effectiveness of such registration or the availability of
such an exemption.
16.
CHANGE IN Control

16.1    Change in Control in which Awards are not Assumed.
Except as otherwise provided in the applicable Award Agreement or in another
agreement with the Grantee, or as otherwise set forth in writing, upon the
occurrence of a Change in Control in which outstanding Options, UARs, Restricted
Units, Deferred Units, or Other Equity-Based Awards are not being assumed or
continued, the following provisions shall apply to such Award, to the extent not
assumed or continued:
(a)in each case with the exception of Performance-Based Awards,
(i)all outstanding Restricted Units shall be deemed to have vested, all Deferred
Units shall be deemed to have vested and the Units subject thereto shall be
delivered, immediately prior to the occurrence of such Change in Control, and
fifteen (15) days prior to the scheduled consummation of such Change in Control,
all Options and UARs outstanding hereunder shall become immediately exercisable
and shall remain exercisable for a period of fifteen (15) days; or
(ii)the Committee may elect, in its sole discretion, to cancel any outstanding
Awards of Options, Restricted Units, Deferred Units, and/or UARs and pay or
deliver, or cause to be paid or delivered, to the holder thereof an amount in
cash or securities having a value (as determined by the Committee acting in good
faith), in the case of Restricted Units and Deferred Units equal to the formula
or fixed price per Units




--------------------------------------------------------------------------------




paid to holders of Units pursuant to such Change in Control and, in the case of
Options or UARs, equal to the product of the number of Units subject to such
Options or UARs (the "Award Units") multiplied by the amount, if any, by which
(x) the formula or fixed price per Units paid to holders of Units pursuant to
such transaction exceeds (y) the Option Price or UAR Price applicable to such
Award Units.
(b)For Performance-Based Awards denominated in Units, if less than half of the
Performance Period has lapsed, such Performance-Based Awards shall be converted
into Restricted Units or Performance Units assuming target performance has been
achieved (or into Unrestricted Units if no further restrictions apply). If at
least half the Performance Period has lapsed, such Performance-Based Awards
shall be converted into Restricted Units or Performance Units based on actual
performance to date (or into Unrestricted Units if no further restrictions
apply). If actual performance is not determinable, such Performance-Based Awards
shall be converted into Restricted Units or Performance Units assuming target
performance has been achieved, based on the discretion of the Committee (or into
Unrestricted Units if no further restrictions apply).
(c)Other Equity-Based Awards shall be governed by the terms of the applicable
Award Agreement.
With respect to the Partnership's establishment of an exercise window, (A) any
exercise of an Option or UAR during the fifteen (15)-day period referred to
above shall be conditioned upon the consummation of the applicable Change in
Control and shall be effective only immediately before the consummation thereof,
and (B) upon consummation of any Change in Control, the Plan and all outstanding
but unexercised Options and UARs shall terminate. The Committee shall send
notice of an event that shall result in such a termination to all natural
persons and entities who hold Options and UARs not later than the time at which
the Partnership gives notice thereof to its unitholders.
16.2    Change in Control in which Awards are Assumed.
Except as otherwise provided in the applicable Award Agreement or in another
agreement with the Grantee, or as otherwise set forth in writing, upon the
occurrence of a Change in Control in which outstanding Options, UARs, Restricted
Units, Deferred Units, or Other Equity-Based Awards are being assumed or
continued, the following provisions shall apply to such Award, to the extent
assumed or continued:
The Plan and the Options, UARs, Restricted Units, Deferred Units, and Other
Equity-Based Awards granted under the Plan shall continue in the manner and
under the terms so provided in the event of any Change in Control to the extent
that provision is made in writing in connection with such Change in Control for
the assumption or continuation of such Options, UARs, Restricted Units, Deferred
Units, and Other Equity-Based Awards, or for the substitution for such Options,
UARs, Restricted Units, Deferred Units, and Other Equity-Based Awards of new
common units, options, unit appreciation rights, restricted units, and other
equity-based awards relating to the units of a successor entity, or a parent or
subsidiary thereof, with appropriate adjustments as to the number of units
(disregarding any consideration that is not common units) and option and unit
appreciation rights exercise prices.
16.3    Adjustments.
Adjustments under Section 4.2 and this Section 16 related to Units or other
securities of the Partnership shall be made by the Committee, whose
determination in that respect shall be




--------------------------------------------------------------------------------




final, binding and conclusive. No fractional Units or other securities shall be
issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole units. The Committee may provide in the applicable Award Agreement
at the time of grant, in another agreement with the Grantee, or otherwise in
writing at any time thereafter with the consent of the Grantee, for different
provisions to apply to an Award in place of those provided in Section 4.2 and
Sections 16.1 and 16.2. This Section 16 shall not limit the Committee's ability
to provide for alternative treatment of Awards outstanding under the Plan in the
event of a change in control event that is not a Change in Control.
16.4    No Limitations on Partnership.
The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Partnership to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets (including all or any part of the business or assets of
any Affiliate) or engage in any other transaction or activity.
17.
GENERAL PROVISIONS

17.1    Disclaimer of Rights.
No provision in the Plan or in any Award or Award Agreement shall be construed
to confer upon any individual the right to remain in the employ or Service of
the Partnership or an Affiliate, or to interfere in any way with any contractual
or other right or authority of the Partnership or an Affiliate either to
increase or decrease the compensation or other payments to any natural person or
entity at any time, or to terminate any employment or other relationship between
any natural person or entity and the Partnership or an Affiliate. In addition,
notwithstanding anything contained in the Plan to the contrary, unless otherwise
stated in the applicable Award Agreement, in another agreement with the Grantee,
or otherwise in writing, no Award granted under the Plan shall be affected by
any change of duties or position of the Grantee thereof, so long as such Grantee
continues to provide Service. The obligation of the Partnership to pay any
benefits pursuant to the Plan shall be interpreted as a contractual obligation
to pay only those amounts provided herein, in the manner and under the
conditions prescribed herein. The Plan and Awards shall in no way be interpreted
to require the Partnership to transfer any amounts to a third party trustee or
otherwise hold any amounts in trust or escrow for payment to any Grantee or
beneficiary under the terms of the Plan.
17.2    Nonexclusivity of the Plan.
Neither the adoption of the Plan nor the submission of the Plan to the
unitholders of the Partnership for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable.
17.3    Withholding Taxes.
The Partnership or an Affiliate, as the case may be, shall have the right to
deduct from payments of any kind otherwise due to a Grantee any federal, state,
or local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to an Award or upon the
issuance of any Units upon the exercise of an Option or pursuant to any other
Award.




--------------------------------------------------------------------------------




At the time of such vesting, lapse, or exercise, the Grantee shall pay in cash
to the Partnership or an Affiliate, as the case may be, any amount that the
Partnership or such Affiliate may reasonably determine to be necessary to
satisfy such withholding obligation, provided that if there is a same-day sale
of Units subject to an Award, the Grantee shall pay such withholding obligation
on the day on which such same-day sale is completed. Subject to the prior
approval of the Partnership or an Affiliate, which may be withheld by the
Partnership or such Affiliate, as the case may be, in its sole discretion, the
Grantee may elect to satisfy such withholding obligation, in whole or in part,
(a) by causing the Partnership or such Affiliate to withhold Units otherwise
issuable to the Grantee or (b) by delivering to the Partnership or such
Affiliate Units already owned by the Grantee. The Units withheld or delivered
shall have an aggregate Fair Market Value equal to such withholding obligation.
The Fair Market Value of the Units used to satisfy such withholding obligation
shall be determined by the Partnership or such Affiliate as of the date on which
the amount of tax to be withheld is to be determined. A Grantee who has made an
election pursuant to this Section 17.3 may satisfy such Grantee's withholding
obligation only with Units that are not subject to any repurchase, forfeiture,
unfulfilled vesting, or other similar requirements. The maximum number of Units
that may be withheld from any Award to satisfy any federal, state or local tax
withholding requirements upon the exercise, vesting, or lapse of restrictions
applicable to any Award or payment of Units pursuant to such Award, as
applicable, may not exceed such number of Units having a Fair Market Value equal
to the minimum statutory amount required by the Partnership or the applicable
Affiliate to be withheld and paid to any such federal, state or local taxing
authority with respect to such exercise, vesting, lapse of restrictions or
payment of Units. Notwithstanding Section 2.16 or this Section 17.3, for
purposes of determining taxable income and the amount of the related tax
withholding obligation pursuant to this Section 17.3, for any Unit subject to an
Award that are sold by or on behalf of a Grantee on the same date on which such
Units may first be sold pursuant to the terms of the related Award Agreement,
the Fair Market Value of such Units shall be the sale price of such Units on
such date (or if sales of such Units are effectuated at more than one sale
price, the weighted average sale price of such Units on such date), so long as
such Grantee has provided the Partnership, or its designee or agent, with
advance written notice of such sale.
17.4    Captions.
The use of captions in the Plan or any Award Agreement is for convenience of
reference only and shall not affect the meaning of any provision of the Plan or
such Award Agreement.
17.5    Other Provisions.
Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Committee, in its
sole discretion.
17.6    Number and Gender.
With respect to words used in the Plan, the singular form shall include the
plural form and the masculine gender shall include the feminine gender, as the
context requires.
17.7    Severability.
If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.




--------------------------------------------------------------------------------




17.8    Governing Law.
The validity and construction of the Plan and the instruments evidencing the
Awards hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Delaware, other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan and the instruments evidencing the Awards granted
hereunder to the substantive laws of any other jurisdiction.
17.9    Section 409A of the Code.
The parties intend for the Awards granted under the Plan to be exempt from
Section 409A of the Code or, if not so exempt, to be paid or provided in a
manner which complies with the requirements of such section, and intend that
this Plan shall be construed and administered in accordance with such intention.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, (i) no amounts shall be paid to a Grantee under this
Plan until the Grantee would be considered to have incurred a “separation from
service” from the Partnership and its Affiliates within the meaning of Section
409A of the Code, (ii) amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Plan during the six-month period
immediately following the Grantee's separation from service shall instead be
paid on the first business day after the date that is six (6) months following
the Grantee's separation from service (or death, if earlier), (iii) each amount
to be paid or benefit to be provided under this Plan shall be construed as a
separately identified payment for purposes of Section 409A of the Code, and (iv)
any payments that are due within the “short term deferral period” as defined in
Section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires.






